Citation Nr: 0810659	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1944 to 
July 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and when the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  

The Board finds that remand is required for a VA medical 
examination.  A June 2000 private medical record diagnosed 
lumbosacral strain.  According to the veteran's December 2002 
statement, he injured his back during service while manually 
hauling ammunition and other supplies during World War II.  
Because the veteran's service personnel records indicate 
combat service, the Board finds that his statements are 
satisfactory lay evidence of inservice incurrence of injury.  
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts as satisfactory lay evidence of service 
incurrence if consistent with service circumstances or 
conditions).  In December 2002, the veteran stated that he 
has experienced low back pain off and on since his discharge 
from service and that it has limited his ability to do 
certain things.  Moreover, the veteran's private doctor noted 
in June 2000 that the veteran had previously experienced 
minor discomfort in his back.  Accordingly, remand is 
required because there is a current disability, inservice 
incurrence, and evidence that indicates his disability may be 
associated with the inservice event.  See McLendon, 20 Vet. 
App. at 83-86.

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to determine the etiology of any low 
back disorder found.  The claims 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests and studies must be accomplished 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the post 
service medical evidence of record, 
whether any low back disorder found is 
related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided. The report 
prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 86 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



